Title: From George Washington to Brigadier General Jedediah Huntington, 18 November 1778
From: Washington, George
To: Huntington, Jedediah


  
    Dr sir
    Hd Qrs [Fredericksburg, N.Y.] 18th Novr 1778
  
I am informed by Colo. Bland who has the care of the convention Troops, that the first division of them would be at Sharon this Night. It is more than probable that many of these under the pretence of desertion will endeavour to find their way into New York; I would therefore wish you to stop all that may happen in your way and detain them untill you think their release may be safe—or send them back into the Country, provided there will not be a probability of accomplishing their aim, should they mean to get into the City, with a threat that if they are detected again under the slightest appearance of making their escape that they may rely on the severest treatment—It would not be amiss to warn the Magistrates convenient to you of this matter, who may frequently have an opportunity of intercepting such when it would be out of your power to do it.
I wish to be informed when you expect to arrive at Danbury. Yrs &c.

  G. W——n

 